NOTE:   This order is nonprecedential.

  Iluiteb -'Qtate5 Court of Zipplat5
        for tbe jfeberat Circuit

             CAPTAIN ROSS E. JOSLYN,
                   Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2010-5080


   Appeal from the United States Court of Federal
Claims in case no. 08- CV -925, Chief Judge Emily C.
Hewitt.

                      ON MOTION


               Before R ADER, Chief Judge.
                       ORDER
    Captain Ross E. Joslyn moves for a 14-day extension
of time, until July 20, 2010, to file his opening brief.
Joslyn states that the United States consents.
    On June 21, 2010, the day his brief was due, Joslyn
moved for an extension of time to file his brief. In that
motion, Joslyn stated that he sought a 60-day extension of
JOSLYN v. US	                                               2



time; however, the revised due date that Joslyn requested
was July 6, 2010, only 15 days after the existing due date.
On June 28, 2010, the court granted Joslyn's motion for
an extension of time, until July 6, to file his brief. In the
order granting the extension of time, the court indicated
that no further extensions would be granted.
     When the court states "no further extensions," it
means it. These words are not lightly or routinely added
to orders. Counsel for Joslyn fails to acknowledge in the
current motion that the court indicated that no further
extensions would be granted. In addition, the court notes
that Joslyn's motion was filed on July 6, the date his brief
was due. Because the motion was not filed at least seven
days before the date sought to be extended and is not
accompanied by an affidavit or declaration describing
extraordinary circumstances that prevented him from
filing a timely motion, it does not comply with Fed. Cir. R.
26(b). Joslyn's prior extension motion also failed to com-
ply with Rule 26(b). Nevertheless, because it appears
that in his prior motion Joslyn attempted to seek a 60-day
extension of time, the court grants a short additional
extension of time.
     Accordingly,
     IT Is ORDERED THAT:
     The motion is granted. Joslyn's brief is due within 14
days of the date of filing of this order. If the brief is not
filed within that time, the appeal will be dismissed. No
further extensions of time will be granted.
3	                                           JOSLYN v. US




                                   FOR THE COURT


      JUL 2 8 2010                  /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk

cc: Michael D.J. Eisenberg, Esq.
    James P. Connor, Esq.
s17
                                                   FID
                                                     L
                                                   F AP EALS FOR
                                         U.S. cou R v
                                           THE FEDERAL CIRCUIT


                                             JUL   2 8 Z010
                                               JAN HORBALY
                                                  CLERK